GENWORTH FINANCIAL ASSET MANAGEMENT FUNDS FIRST AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS FIRST AMENDMENT dated as of December 17, 2013, to the Fund Administration Servicing Agreement dated as of February 20, 2007 (the “Agreement”), is entered into by and between GENWORTH FINANCIAL ASSET MANAGEMENT FUNDS, a Delaware statutory trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the fees of the Agreement; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree as follows: Exhibit B of the Agreement is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. GENWORTH FINANCIAL ASSET MANAGEMENT FUNDS U.S. BANCORP FUND SERVICES, LLC By:/s/ Carrie E. Hansen By:/s/ Michael R. McVoy Name: Carrie E. Hansen Name: Michael R. McVoy Title:President Title:Executive Vice President 1 Amended Exhibit B to the Fund Administration Servicing Agreement – Genworth Financial Asset Management Funds GENWORTH FINANCIAL ASSET MANAGEMENT FUNDS GENWORTH FINANCIAL CONTRA FUND FUND ADMINISTRATION & COMPLIANCE SERVICES ANNUAL FEE SCHEDULE EFFECTIVE December , 2013 Annual fee based upon net assets in the fund: Minimum annual fee: $[] ([] fund) Extraordinary services – quoted separately Plus out-of-pocket expenses, including but not limited to: Postage, Stationary Programming, Special Reports Proxies, Insurance EDGAR filing Retention of records Federal and state regulatory filing fees Certain insurance premiums Expenses from Board of Trustees meetings Auditing and legal expenses Blue Sky conversion expenses (if necessary) All other out-of-pocket expenses Fees are billed monthly. CCO Support Services - $[]Per Year Per Fund Complex 2
